Exhibit 10.3



Execution Copy
PURCHASE AND SALE AGREEMENT
This Purchase and Sale Agreement, dated and effective as of September 11, 2014
(as amended, amended and restated, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into between Molycorp Minerals, LLC, a
Delaware limited liability company, 5619 Denver Tech Center Parkway, Suite 1000,
Greenwood Village, Colorado 80111 (“Seller”) and OCM MLYCo CTB Ltd., an exempted
company formed under the laws of the Cayman Islands, 333 South Grand Avenue,
28th Floor, Los Angeles, California 90071 (“Buyer”).
WHEREAS, Buyer wishes to purchase from Seller certain assets used at Seller’s
and its affiliates’ Molycorp Mountain Pass mineral and chemical manufacturing
facility (the “Mountain Pass Facility”) (such assets, the “Equipment”) described
in Schedule A to the Bill of Sale referred to in Section 1 below, and Seller
desires to sell the Equipment to Buyer, and subsequently lease the Equipment
back from Buyer, pursuant to the terms and subject to the conditions of an
equipment lease agreement, in form and substance attached hereto as Exhibit #2,
to be entered into by the parties hereto simultaneously with the execution and
delivery of this Agreement (the “Lease Agreement”); and
WHEREAS, Molycorp, Inc. (“Parent”), which indirectly owns Lessee, is
concurrently herewith entering into a Credit Agreement with the lenders
specified therein and OCM MLYCo CTB Ltd., as Administrative Agent and as First
Priority Collateral Agent (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Parent Financing Agreement”),
pursuant to which the lenders party thereto are extending term loans in the
aggregate original principal amount of up to One Hundred Eighty-Five Million
Dollars ($185,000,000) to Parent, the proceeds of which shall be used for
capital expenditures, to pay interest expense and for general working capital
purposes.
NOW THEREFORE, in consideration of the mutual promises herein and other good and
valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:
1. Purchase and Sale. The sale and purchase of the Equipment shall be made
pursuant to, and shall be evidenced by, a bill of sale in the form attached
hereto as Exhibit #1 (the “Bill of Sale”). The Bill of Sale shall incorporate by
reference all of the provisions of this Agreement. Seller agrees to sell to
Buyer, and Buyer agrees to purchase from Seller, the Equipment on the terms and
subject to the conditions set forth herein and in the Bill of Sale. After its
purchase of the Equipment from Seller, Buyer agrees to lease the Equipment to
Seller pursuant to the terms and subject to the conditions contained in the
Lease Agreement. The purchase date and the date on which title to the Equipment
shall pass from Seller to Buyer shall be the “Acceptance Date” as shown in the
Certificate of Acceptance (as defined in the Lease Agreement) for the Equipment.
2. Purchase Price; Use of Proceeds. On the Lease Commencement Date (as defined
in the Lease Agreement) and subject to satisfaction of all of the conditions set
forth in Section 4 below, Buyer shall pay to Seller an amount equal to One
Hundred Thirty Nine Million Eight Hundred Thirty Three Thousand Dollars
($139,833,000) (the “Purchase Price”). The obligations of Seller



--------------------------------------------------------------------------------

 

and Buyer under this Section 2 will survive the closing of the transactions
contemplated hereby. The proceeds of the Purchase Price shall be used by Seller
for the development and improvement of the Equipment and other assets of
Molycorp, Inc. (“Parent”) and Parent’s subsidiaries at the Mountain Pass
Facility, provided that, to the extent permitted under the 10% Senior Notes 2020
Indenture (as defined in the Lease Agreement), such proceeds may also be used
for interest expenses and other general corporate purposes.
3. Title. On the Lease Commencement Date, Seller and Buyer shall execute and
deliver to each other the Bill of Sale.
4.     Sale, Purchase and Performance. Seller and Buyer hereby agree that the
obligations of each party hereunder to consummate the sale and purchase of the
Equipment and to enter into the Bill of Sale with respect thereto are expressly
conditioned on (a) the execution and delivery by Seller and Buyer of the Lease
Agreement, (b) with respect to the obligation of Buyer to purchase the Equipment
and enter into the Bill of Sale, the accuracy, in all material respects, of the
representations and warranties of Seller set forth in this Agreement, including
Section 5 below; and, with respect to the obligation of Seller to sell the
Equipment and enter into the Bill of Sale, the accuracy of the representations
and warranties of Buyer set forth in Section 6 below, and (c) satisfaction of
each of the other conditions precedent set forth in the attached Exhibit #3,
including the delivery to Buyer of the documents, certificates, opinions and
other instruments and items set forth in such Exhibit #3, each in form and
substance reasonably satisfactory to Buyer (other than items 6, 7 and 14). The
agreements, instruments and documents listed in items 1 through 5 in the
attached Exhibit #3 are collectively referred to herein as the “Sale Leaseback
Documents”).
5. Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as of the Lease Commencement Date as follows:
(a)    Seller is duly organized, validly existing and in good standing in its
state of formation and is duly qualified as a foreign limited liability company
and in good standing in the State of California and each other jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect (as
defined in Parent Financing Agreement referred to in the Lease Agreement) or
that would adversely affect in any material respect the fair market value of the
Equipment, and has the power and authority to perform it obligations under this
Agreement, the Bill of Sale and the other Sale Leaseback Documents.
(b)    The execution, delivery and performance of this Agreement, the Bill of
Sale, the Lease Agreement and the other Sale Leaseback Documents to which Seller
is a party are duly authorized on the part of Seller, and upon due execution
thereof by the parties thereto, each of such documents shall constitute legal
and valid obligations binding upon and enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency and other similar laws affecting the rights and remedies
of creditors generally and by general principles of equity.
(c)    Neither the execution and delivery by Seller of this Agreement, the Bill
of Sale, the Lease Agreement or any of any of the other Sale Leaseback Documents
to which Seller is a party, nor the performance thereof by Seller, (i) will
result in any breach of, or constitute a default under,

2

--------------------------------------------------------------------------------

 

or violation of, Seller’s certificate of formation, limited liability company
agreement, other governing document or instrument, any indenture, loan or credit
agreement or other instrument evidencing indebtedness of Seller or any affiliate
of Seller, or of any other person or entity with respect to which any recourse
may be had against Seller, or any other material agreement to which Seller is a
party or by which Seller or any of its assets may be bound, or (ii) violate any
Applicable Law or Governmental Approval (as such terms are defined in Section
5(h) below), including any court or arbitral (or similar) order, judgment or
decree by which Seller is bound or that relates to the Equipment, except where
such violations would, in the aggregate, have a Material Adverse Effect or that
would adversely affect in any material respect the fair market value of the
Equipment.
(d)    No consents or approvals are or will be required, other than those that
have been made or obtained and are in full force and effect as of the Lease
Commencement Date, on the part of Seller from any third parties (including any
equity owners of Seller or any holders of any indebtedness of Seller or of any
other person or entity in respect of which any recourse may be had against
Seller or its properties) for the execution, delivery or performance by Seller
of its obligations under this Agreement, the Bill of Sale, the Lease Agreement
or any other Sale Leaseback Documents, including (i) the sale by Seller of the
Equipment to Buyer as contemplated in this Agreement or (ii) the leaseback by
Seller, as lessee of the Equipment (the “Lessee”) from Buyer, as lessor (the
“Lessor”) as contemplated by the Sale Leaseback Documents.
(e)    Seller has, and upon the execution and delivery of the Bill of Sale,
Buyer will have, good and marketable title to the Equipment free and clear of
all Liens other than Permitted Liens (as such terms are defined below). None of
the Permitted Liens (excluding Lessor’s Liens) will adversely interfere with the
ownership, use, operation or possession of the Equipment or the exercise by the
Lessor of its rights under the Lease Agreement. For purposes of this Agreement,
the Bill of Sale and the other Sale Leaseback Documents:
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under Applicable Law, including
any conditional sale or other title retention agreement, the interest of a
lessor under a capital lease and any financing lease having substantially the
same economic effect as any of the foregoing under the UCC or comparable law of
any jurisdiction.
“Permitted Liens” means (i) any liens, encumbrances or claims for taxes not yet
due or delinquent or being contested in good faith by appropriate proceedings
and in respect of which adequate reserves have been established in accordance
with the generally accepted accounting principles in the United States of
America consistently applied (“GAAP”); (ii) any liens, encumbrances or claims
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent or which is being contested in good
faith by Seller; (iii) the rights of Buyer, as lessor, under the Sale Leaseback
Documents; (iv) restrictions on use pursuant to zoning, planning, and other
similar limitations and restrictions and all rights of any governmental
authorities to regulate the Equipment or the use thereof pursuant to applicable
laws); and (v) any Lessor’s Liens (as defined in Section 8(e) of the Lease
Agreement).
(f) The agreements listed on Exhibit E to the Lease Agreement (as amended,
amended and restated, modified or supplemented from time to time, and including
any replacement or

3

--------------------------------------------------------------------------------

 

supplementary agreements thereof or thereto, the “Project Documents”) constitute
a true, accurate and complete list of all material contracts with respect to the
Equipment; each Project Document to which Seller is a party is in full force and
effect, creates a legal, valid and binding obligation of each party thereto, and
has not been amended or modified except as noted on Exhibit E to the Lease
Agreement, and with respect to each such agreement, Seller is not, and to
Seller’s knowledge, no other party thereto is, in default thereunder.
(g)    All Equipment is located at the site of the Mountain Pass Facility,
except to the extent that such Equipment would be permitted to be at a location
other than the site of the Mountain Pass Facility pursuant to the terms of the
Lease Agreement, assuming the Lease Agreement is effective for the sake of this
clause (g).
(h)    Seller and the construction, installation, operation and use of the
Equipment are (i) in compliance with all laws, rules, regulations, orders,
ordinances, codes, directives, guidelines, policies, orders, injunctions, writs
and judgments or decisions of any governmental authority or arbitral body
applicable to Seller or the Equipment (“Applicable Law”) and (ii) in compliance
with all permits, licenses, franchises, approvals, notifications,
certifications, registrations, authorizations or qualifications required by any
governmental authority (“Governmental Approvals”), including any environmental
laws, rules or regulations and any Governmental Approvals issued thereunder,
except, with respect to both clause (i) and clause (ii) above, where such
violations would, in the aggregate, have a Material Adverse Effect or would
adversely affect in any material respect the fair market value of the Equipment.
All Governmental Approvals required to own, construct, operate or use the
Equipment have been duly obtained by Seller, are in full force and effect and
are final and not subject to appeal except to the extent that the failure to
obtain such Government Approvals, or the failure of such Government Approvals to
be in full for and effect or final and not subject to appeal are not material.
(i)    Seller has provided or made available to Buyer true, correct and complete
copies of Parent’s audited financial statements for the immediately preceding
fiscal year and the unaudited financial statements of the most recent fiscal
quarter ended after the date of the most recent audited financial statements
(consisting of a balance sheet and the related consolidated statements of
income, stockholder’s equity and cash flows, for the three, six, or nine month
period, as applicable, ending on such date) and such financial statements fairly
present in all material respects the financial condition of Parent as of the
date thereof and have been prepared in accordance with GAAP applied on a
consistent basis, subject, in the case of unaudited financial statements, to
year-end audit adjustments and the absence of footnotes.
(j)    As of the Lease Commencement Date, all insurance with respect to the
Equipment required under Section 12 of the Lease Agreement is in full force and
effect and Seller has not received any notice of cancellation with respect
thereto.
(k)    As of the Lease Commencement Date, there has occurred no destruction or
material loss, material damage or casualty with respect to the Equipment; and
Exhibit F to the Lease Agreement lists all material warranties applicable to the
Equipment provided by any manufacturer, supplier, vendor or installer thereof
(all such warranties, the “Warranties”).

4

--------------------------------------------------------------------------------

 

(l)    Seller is not an investment company within the meaning of the Investment
Company Act of 1940, as amended.
(m)    Seller does not own or operate any equipment used for the generation,
transmission or distribution of electric energy for sale, and Seller has made no
sales of electric energy, capacity or ancillary services to any person or
entity. Seller has made no filings of tariffs or rate schedules pertaining to
sales of electric energy, capacity or ancillary services with the Federal Energy
Regulatory Commission (“FERC”) or the California Public Utilities Commission
(“CPUC”), and Seller has received no communications from FERC or the CPUC
asserting that Seller is subject to regulation as a “public utility” or an
“electrical corporation.” The approximately 24 MW power plant is not
interconnected synchronously with the electric transmission or distribution
system of any other person or entity. All electric energy produced by the Power
Plant is consumed by Seller.
(n)     Seller acknowledges that for U.S. federal and applicable state and local
income tax purposes ("Income Tax Purposes"), the transactions under this
Agreement are not a sale and purchase, but rather the transactions arising under
this Agreement and the Lease Agreement are intended to be collectively treated
for such purposes by each of Buyer and Seller as a financing, with Seller
continuing to be the owner of the Equipment for such purposes, with the Lease
payments and interest accrual amount for the related period in respect of such
financing being set forth on Exhibit C to the Lease Agreement. Seller agrees
that unless otherwise required by law, it shall, and shall cause its affiliates
to (i) treat such transactions consistently with such intent for Income Tax
Purposes, and (ii) take no position inconsistent with such treatment on any tax
return or in any proceeding before any taxing authority for Income Tax Purposes.
6. Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as of the Lease Commencement Date as follows:
(a) Buyer is duly incorporated, validly existing and in good standing in its
jurisdiction of incorporation and has the power and authority to perform it
obligations under this Agreement, the Bill of Sale and the other Sale Leaseback
Documents.
(b) The execution, delivery and performance of this Agreement, the Bill of Sale
and the other Sale Leaseback Documents to which Buyer is a party are duly
authorized on the part of Buyer, and that upon due execution thereof by the
parties thereto, each of such documents shall constitute legal and valid
obligations binding upon and enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency and other similar laws affecting the rights and remedies of creditors
generally and by general principles of equity.
(c) Neither the execution and delivery of this Agreement, the Bill of Sale or
the other Sale Leaseback Documents to which Buyer is a party, nor the
performance thereof by Buyer, (i) will result in any breach of, or constitute a
default under, or violation of, Buyer’s certificate of formation, limited
liability company operating agreement, other governing document or instrument,
any indenture, loan or credit agreement or other instrument evidencing
indebtedness of Buyer or any affiliate of Buyer, or of any other person or
entity with respect to which any recourse may be had against Buyer, or any
material agreement to which Buyer is a party or by which Buyer is bound, nor
will any of the same violate any material law, regulation or order by

5

--------------------------------------------------------------------------------

 

which Buyer is bound, or (ii) violate any Applicable Law or Governmental
Approval, including any court or arbitral (or similar) order, judgment or decree
by which Buyer is bound.
(d) No consents or approvals are or will be required on the part of Buyer from
any equity owners of Buyer or any holders of any indebtedness of Buyer or of any
other person or entity in respect of which any recourse may be had against Buyer
for the execution, delivery or performance by Buyer of its obligations under
this Agreement, the Bill of Sale, the Lease Agreement or any other Sale
Leaseback Documents.
(e) Buyer represents and warrants that (i) Buyer is a sophisticated
institutional accredited investor with extensive expertise and experience in
financial and business matters and in evaluating private companies and
purchasing and selling their securities; (ii) Buyer has conducted and relied
upon its own due diligence investigation of the Seller and its own in-depth
analysis of the merits and risks of the transaction contemplated by the Sale
Leaseback Documents in making its investment decision and has not relied upon
any information provided by Moelis & Company or any investigation of Seller
conducted by Moelis & Company; and (iii) Buyer agrees that Moelis & Company
shall have no liability to Buyer in connection with the transaction contemplated
by the Sale Leaseback Documents.
(f)    Buyer acknowledges that Income Tax Purposes the transactions under this
Agreement are not a sale and purchase, but rather the transactions arising under
this Agreement and the Lease Agreement are intended to be collectively treated
by each of Buyer and Seller as a financing for such purposes, with Seller
continuing to be the owner of the Equipment for such purposes, with the Lease
payments and interest accrual amount for the related period in respect of such
financing being mutually determined by Buyer and Seller in good faith. Buyer
agrees that unless otherwise required by law, it shall, and shall cause its
affiliates to (i) treat the transactions under this Agreement consistently with
such intent for Income Tax Purposes, and (ii) take no position inconsistent with
such treatment on any tax return or in any proceeding before any taxing
authority for Income Tax Purposes. In particular, and without limiting the
generality of the foregoing, Buyer agrees that neither it nor any of its
affiliates shall claim any deduction, credit or exemption with respect to the
Equipment for Income Tax Purposes.
7. ACCEPTANCE OF THE EQUIPMENT: DISCLAIMER AND LIMITATION OF LIABILITY. BUYER
ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE EQUIPMENT
IS BEING SOLD AND DELIVERED TO BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS”
CONDITION WITHOUT RECOURSE OR WARRANTY OF ANY KIND. EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT, SELLER DOES NOT MAKE ANY WARRANTIES AND REPRESENTATIONS OF
ANY KIND OR NATURE WHATSOEVER, EXPRESS OR IMPLIED, WHETHER ARISING IN LAW, IN
EQUITY, IN CONTRACT, OR IN TORT, AND INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTY OF MERCHANTABILITY, DESIGN, CONDITION, OR FITNESS FOR A PARTICULAR USE.
8. Manufacturers’ Warranties. To the extent that Seller determines it to be
commercially reasonable, Seller shall enforce its rights and remedies under the
Warranties in existence as of the Lease Commencement Date to the extent that
such Warranties are applicable to the Equipment. Seller hereby irrevocably
appoints Buyer as Seller’s agent and attorney-in-fact, which appointment

6

--------------------------------------------------------------------------------

 

is coupled with an interest, to assert and enforce, from time to time after the
occurrence and during the continuance of a Lease Event of Default (as defined in
the Lease Agreement) or after a repossession by Lessor of the Equipment as a
result of a Lease Event of Default or return of the Equipment to Lessor upon the
expiration of the Lease Agreement without the Lessee thereunder purchasing the
Equipment pursuant to Section 14 thereof, any such Warranty in the name of and
for the account of Seller and Buyer, as their interests may appear, and Seller
shall reimburse Buyer for reasonable costs and expenses related thereto. Nothing
in this Section 8 shall require the Seller to take any actions that would
violate, invalidate or otherwise cause the Seller to be in breach of any
Warranty or any Project Document.
9. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, by facsimile or electronic mail,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signatures are
physically attached to the same document. A facsimile or “.pdf” signature page
shall constitute an original for purposes hereof.
10. Successors. Buyer and Seller agree that this Agreement shall inure to the
benefit of and shall be binding upon each of Seller and Buyer and their
respective successors and assigns. Neither party may assign any interest in this
Agreement without the other party’s written consent, which consent shall not be
unreasonably withheld. Any attempted assignment without such consent shall be
null and void.
11. Survival of Covenants. Buyer and Seller agree that the representations,
warranties, covenants and agreements of the parties contained in this Agreement
shall survive the date of the closing of the purchase and sale of the Equipment,
the passing of title and the Lease Commencement Date. For the avoidance of
doubt, any representations or warranties made in this Agreement by either party
are deemed to have been made as of the date of this Agreement, the Lease
Commencement Date, or as of such other date specified in this Agreement, and
neither party shall be deemed to have made such representation or warranty as of
any other date.
12. Limitations. Neither party shall be liable for any indirect, special or
consequential damages, in connection with or arising by reason of this
Agreement.
13. Miscellaneous. Section titles are not intended to, and shall not, limit or
otherwise affect the interpretation of this Agreement. This Agreement shall not
be binding upon either party until executed by such party’s authorized
representative. If any provision of this Agreement shall be held to be invalid
or unenforceable, the validity and enforceability of the remaining provisions
hereof shall not be affected or impaired in any way. Any modifications to this
Agreement shall be in writing and shall be signed by both parties or their
permitted assigns, if any. Any capitalized terms used but not defined herein
shall have the definitions set forth in the Lease Agreement, which definitions
are incorporated herein by reference. The rules of interpretation set forth in
Section 30(h) of the Lease Agreement are hereby incorporated by reference as if
fully set forth herein.

7

--------------------------------------------------------------------------------

 

14. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER SALE
LEASEBACK DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF
THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED
IN THE CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT,
EACH PARTY HERETO, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO CLAUSE (E)
BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO BORROWER AT ITS ADDRESS SET FORTH IN THE PREAMBLE TO THIS
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT LESSOR RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION.
EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
UNDER ANY OF THE OTHER SALE LEASEBACK DOCUMENTS OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THE TRANSACTION OR THE RELATIONSHIP THAT IS
BEING ESTABLISHED PURSUANT TO THE SALE LEASEBACK DOCUMENTS. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE TRANSACTION
CONTEMPLATED BY THE SALE LEASEBACK DOCUMENTS, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A

8

--------------------------------------------------------------------------------

 

MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY
RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 14 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LEASE
TRANSACTION CONTEMPLATED BY THE SALE LEASEBACK DOCUMENTS. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
15. Confidentiality. The provisions of Section 27 of the Lease Agreement are
hereby incorporated by reference herein as if set forth in full herein. For the
purposes of this Agreement, the references in Section 27 of the Lease Agreement
to “Lessee” shall be deemed to be references to Seller, and the references in
Section 27 of the Lease Agreement to “Lessor” shall be deemed to be references
to Buyer.
16. Entire Agreement. EACH PARTY REPRESENTS THAT IT HAS READ, RECEIVED, RETAINED
A COPY OF AND UNDERSTANDS THIS AGREEMENT, AND AGREES TO BE BOUND BY ITS TERMS
AND CONDITIONS. SELLER AND BUYER AGREE THAT THIS AGREEMENT, THE BILL OF SALE AND
THE OTHER SALE LEASEBACK DOCUMENTS CONSTITUTE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE PURCHASE, SALE AND LEASEBACK OF THE EQUIPMENT AND
SUPERSEDE ALL PROPOSALS, ORAL OR WRITTEN, ALL PRIOR NEGOTIATIONS AND AGREEMENTS,
AND ALL OTHER COMMUNICATIONS BETWEEN THEM WITH RESPECT TO THE PURCHASE, SALE AND
LEASEBACK OF THE EQUIPMENT.
17. Maximum Pari Passu Secured Indebtedness. Notwithstanding anything to the
contrary in this Agreement, any other Sale Leaseback Document, the Parent
Financing Agreement, any other Credit Document (as defined in the Parent
Financing Agreement), or any other Financing Agreement (as defined in the Parent
Financing Agreement), the maximum principal amount of Indebtedness (as defined
in the Parent Financing Agreement) under the Parent Financing Agreement, the
Magnequench Financing (as defined in the Parent Financing Agreement) and the
Sale Leaseback (as defined in the Parent Financing Agreement) secured by the
Pari Passu Collateral (as defined in the Parent Financing Agreement) shall not
exceed $300,000,000 in the aggregate at any time or such higher amount permitted
by the Pari Passu Indenture (as defined in the Parent Financing Agreement),
including, without limitation, Section 4.06(b)(1) thereof.


[Signature pages follow.]

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be duly executed by their authorized representatives as of the date
first above written.


MOLYCORP MINERALS, LLC


By: /s/ Geoffrey R. Bedford            
Name:    Geoffrey R. Bedford
Title:    President and CEO







10

--------------------------------------------------------------------------------

 

OCM MLYCO CTB LTD.


By: Oaktree Capital Management, L.P.
Its: Director


By: /s/ Kenneth Liang            
Name: Kenneth Liang
Title: Managing Director


By: /s/ Nick Basso            
Name: Nick Basso
Title: Vice President















































11

--------------------------------------------------------------------------------

 





PURCHASE AND SALE AGREEMENT
EXHIBIT #1
BILL OF SALE


Date: __________, 2014


MOLYCORP MINERALS, LLC, a Delaware limited liability company (“Seller”), in
consideration of the sum of One Hundred Thirty Nine Million Eight Hundred Thirty
Three Thousand Dollars ($139,833,000) (the “Purchase Price”) and other good and
valuable consideration provided by OCM MLYCo CTB Ltd., an exempted company
formed under the laws of the Cayman Islands (“Buyer”), the receipt and
sufficiency of which are hereby acknowledged, does hereby sell, assign,
transfer, deliver and convey to Buyer all of Seller’s right, title and interest
in and to the Equipment described more fully on Schedule A attached hereto.
This Bill of Sale is entered into in connection with, and incorporates by
reference, the terms and provisions of, the Purchase and Sale Agreement dated as
of September ___, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) between Seller
and Buyer. Unless otherwise indicated, capitalized terms used herein shall have
the meaning set forth in the Purchase Agreement.
Seller represents and warrants to Buyer that (a) Buyer will acquire by the terms
of this Bill of Sale good and marketable title to the Equipment free and clear
of all Liens (other than Permitted Liens) and (b) Seller owns the legal and
beneficial title to the Equipment and the power and right to sell, assign,
transfer, deliver and convey the same pursuant hereto. Seller agrees with Buyer
and its successors that Seller shall defend such title so conveyed against all
claims and demands whatsoever (except Lessor’s Liens (as defined in the Lease
Agreement)).
Buyer is purchasing the Equipment for lease to Seller pursuant to the Equipment
Lease Agreement dated as of September ___, 2014 between Buyer and Seller (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Lease Agreement”).
The Purchase Price is to be allocated among the Equipment as set forth in the
column “Fair Value” on the attached Schedule A.
EXCEPT AS EXPRESSLY PROVIDED IN THE PURCHASE AGREEMENT, THE EQUIPMENT IS BEING
SOLD AND DELIVERED TO BUYER IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION
WITHOUT RECOURSE OR WARRANTY OF ANY KIND. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, SELLER DOES NOT MAKE ANY WARRANTIES AND REPRESENTATIONS OF ANY KIND
OR NATURE WHATSOEVER, EXPRESS OR IMPLIED, WHETHER ARISING IN LAW, IN EQUITY, IN

12

--------------------------------------------------------------------------------

 

CONTRACT, OR IN TORT, AND INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY, DESIGN, CONDITION, OR FITNESS FOR A PARTICULAR USE.
This Bill of Sale is governed by the internal laws of the State of New York
without reference to any conflict of law rules which may lead to the application
of the laws of any other jurisdiction.



13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each party has caused this Bill of Sale to be duly executed
as of September ___, 2014 by its authorized representative.


SELLER:
MOLYCORP MINERALS, LLC


By:                        
Name:    
Title:    


BUYER:
OCM MLYCO CTB LTD.
By:  Oaktree Capital Management, L.P.
its  Director


By: _______________________________
Name:
Title:


By: ________________________________
Name:
Title







14

--------------------------------------------------------------------------------

 

Schedule A
to Bill of Sale
Description of Equipment










See Exhibit A to Exhibit 10.4 to this Quarterly Report on Form 10-Q







15

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
Exhibit #2
Form of Lease Agreement




See Exhibit 10.4 to this Quarterly Report on Form 10-Q



16

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
Exhibit #3
Sale Leaseback Documents and Other Conditions Precedent
1.
Lease Agreement;



2.
Purchase and Sale Agreement;



3.
Certificate of Acceptance for the Equipment, substantially in the form of
Exhibit B to the Lease Agreement;



4.
The Bill of Sale for the Equipment;



5.
Guarantees (as defined in the Lease Agreement) and related pledge agreements;



6.
True, correct and complete copies of all Warranties with respect to the
Equipment;



7.
True, correct and complete copies of Project Documents;



8.
Payment by Seller to Buyer of (i) a yield enhancement in cash in an amount equal
to 2.0% of the Purchase Price, which yield enhancement shall be fully earned and
nonrefundable on the Acceptance Date and (ii) all other reasonable fees, costs
and expenses of Buyer;



9.
Secretary’s Certificate of Seller, attaching (a) true and complete copies of its
constitutive documents in effect as of the date hereof, (b) a true and complete
copy of resolutions duly adopted by the authorized governing body of Seller,
authorizing the execution, delivery and performance by Seller of each of the
Sale Leaseback Documents to which it is a party, (c) an incumbency certificate,
and (d) a certificate of good standing, issued by the Secretary of State of the
state of Seller’s formation, dated the Lease Commencement Date or a recent date
prior thereto;



10.
Secretary’s Certificate of each Guarantor, attaching (a) true and complete
copies of its constitutive documents in effect as of the date hereof, (b) a true
and complete copy of resolutions duly adopted by the authorized governing body
of such Guarantor, authorizing the execution, delivery and performance by such
Guarantor of the applicable Guarantees (and, if applicable, other Sale Leaseback
Documents) to which it is a party, (c) an incumbency certificate, and (d) a
certificate of good standing, issued by the Secretary of State of the state of
such Guarantor’s incorporation or formation, dated the Lease Commencement Date
or a recent date prior thereto;



11.
Precautionary UCC-1 financing statements (including, to the extent reasonably
requested by Buyer, precautionary fixture filings), naming Seller as debtor and
Buyer as secured party,


17

--------------------------------------------------------------------------------

 

properly filed, registered or recorded in each jurisdiction in which Buyer shall
reasonably request;


12.
UCC lien search reports, reasonably satisfactory to Buyer, dated before the
projected Lease Commencement Date, made in respect of Seller in each
jurisdiction in which Seller is located (within the meaning of Article 9 of the
UCC) or in which the Equipment is located;



13.
Copies of certificates of insurance with respect to the Equipment naming Buyer
as loss payee that conform to all requirements set forth in Section 12 of the
Lease Agreement;



14.
A copy of the summary report, dated as of September 11, 2014, regarding the
valuation of the Equipment by Duff & Phelps;



15.
A customary legal opinion (or opinions) from counsel to Seller covering such
matters as reasonably requested by Buyer, including, without limitation, no
conflict with the 10% Senior Notes 2020 Indenture;



16.
All transactions contemplated by this Agreement, the other documents
contemplated hereby and the other Sale Leaseback Documents being permitted by
the 10% Senior Notes 2020 Indenture;



17.
Equipment free and clear of any Lien under the Pari Passu Collateral Documents
(as defined in the Parent Financing Agreement) and all other Liens other than
Permitted Liens;



18.
A copy of the duly executed Parent Financing Agreement, the duly executed
Magnequench Financing Agreement (as defined in the Lease Agreement) and the duly
executed Warrant Agreements and Valuation Letter Agreement (as such terms are
defined in the Parent Financing Agreement); and



19.
Evidence satisfactory to Buyer of the occurrence of the “Closing Date” under and
as defined in the Parent Financing Agreement and Magnequench Financing
Agreement.






18